DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "a box-style type design" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The aforementioned phrase should be amended to read “a box design”
Claim 4 recites “a plurality of connection nodes”.  It is unclear whether these plurality of connection nodes are part of the same or additional connection nodes as recited in claim 1.  To overcome this rejection, one example of an amendment is to recite that “the connection node includes a plurality of the connection nodes that are 
Claim 11 recites “the center of the part” in line 3.  There is insufficient antecedent basis for “the center” in the claim.  With respect to the feature “the part”, claim 1 refers to “a part” of the suspension system (line 11).  Does “the part” in claim 11 refer to the suspension system?  Claim 11 is unclear and clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0021241 (Perry).
Regarding claim 1, Perry discloses a first stamped metal shell 50 that includes a shell interior surface, a shell exterior surface and a shell connection node portion; a second stamped metal shell 52 that includes a shell interior surface, a shell exterior surface and a shell connection node portion (See Fig 4), the first stamped metal shell 
Regarding claim 6, Perry discloses that the strengthening feature includes a strengthening indentation that is a U-shaped trough with an indentation floor (at 84) located at a bottom of the indentation, a pair of side walls (76, 88) and indentation inner edges (at corners of walls and floor) that are connected to the floor and a pair of indentation outer edges that are connected to the pair of indentation side walls.  (See Fig 5).
Regarding claim 7, Perry shows that each of the pair of indentation inner edges (bottom of sidewalls) are rounded corner with a radius, and each of the pair of indentation outer edges (top of sidewalls) have rounded corners and have a another radius.
Regarding claim 10, Perry shows that the width and depth of the strengthening feature can vary along a length of the strengthening feature.  (Note the change of depth and width of the strengthening feature in Fig 3 as one moves away from the ball joint assembly 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0098228 (Wilson) in view of US Pub 2011/0298192 (Yu).
Regarding claim 1, Wilson discloses a first stamped metal sheet 14 that includes a shell interior surface, a shell exterior surface and a shell connection node portion (at 18); a second stamped metal shell 16 that includes a shell interior surface, a shell exterior surface, and a shell connection node portion (See Fig 2) and a connection node (at 16) for connecting the vehicle suspension component to a part of a vehicle suspension system, the connection node includes a fixed attachment end 12 and a movable attachment end 18 wherein the shell connection node portions of the first and second stamped metal shells at least partially surround and are attached to the fixed attachment end of the connection node. Wilson does not disclose a strengthening 
Regarding claim 4, Wilson discloses that the first and second stamped metal shells are essentially complementary in shape and form a clam shell and a plurality of connection nodes sandwiched between the first and second stamped metal shells.  (See Fig 2).
Regarding claim 12, Wilson discloses an interior cavity formed between the interior surfaces of the two shells such that the shape allows the fixed attachment 22 to within the interior cavity.  (See Figs 2-4).
Regarding claim 13, Wilson discloses that the cross-sectional shape of the fixed attachment end of the connection node tightly corresponds to that of the interior cavity so that the first and second shells are welded to the fixed attachment end with a weld 32, 34 (See Figs 3-4).
Regarding claim 14, Wilson discloses that the connection node is a ball joint connection node (See Fig 3) that is separate from the two shells where the ball joint connection node/housing includes the fixed attachment end 22 and a movable attachment end 20 for movable or pivotal attachment with in a ball joint assembly.  Wilson does not disclose the material of the ball joint connection node.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the In re Leshin, 125 USPQ 416.
Regarding claim 15, Wilson discloses that the connection node is a bushing joint connection node 12 that is a separate piece from the first and second stamped metal shells where the bushing joint connection node includes the fixed attachment end 22 for fixed attachment to the first and second shells and a movable attachment end 20 for movable attachment within a bushing joint assembly of the suspension.  The shape of the bushing joint connection node being a spindle would be an obvious matter of design choice, as the bushing connection would appear to still work just the same regardless of the shape.
Regarding claims 16 and 17, Wilson discloses that the bushing joint connection node is received in an interior cavity formed between the first and second stamped metal shells and the fixed attachment end is welded to the first and second shells with at least one circumferential weld (See Figs 3-4 and Para [0018]).  The welds 32, 34 are shown in parallel.  The limitation of the fixed attachment end being flared is merely an obvious matter of design choice, as the attachment end would appear to still work just the same regardless of the shape.
Regarding claim 19, Wilson discloses a three point control arm that can be used either for the upper or lower control arm of a vehicle suspension assembly.  Wilson discloses that the control arm includes a ball joint connection node 12 for attachment to a ball joint, a first bushing joint connection node and a second bushing connection node.  (See Fig 1)
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0098228 (Wilson) and US Pub 2011/0298192 (Yu) in view of CN211567575U (Liu).
Regarding claim 2, the combination of Wilson and Yu does not disclose the recited specific yield strength and the elongation of the metal shells.  However, Liu discloses that it is well-known that the steel plate has a tensile strength not less than 780MPa and an elongation not less than 15% (which encompasses an elongation equal or greater than 30%).  It would have been obvious to one having ordinary skill in the art .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0098228 (Wilson) and US Pub 2011/0298192 (Yu) and CN211567575U (Liu) in view of US Pub 2020/0324599 (Frenzel).
Regarding claim 3, the combination of Wilson, Yu and Liu do not disclose a specific thickness range of the metal shells.  However, Frenzel discloses that it is known to use a high strength sheet steel which has a thickness within the range of 2.0-3.0 mm.  It would have been obvious to one having ordinary skill in the art to make the control arm have the thickness as taught by Frenzel in order to keep the control arm as light as possible.  Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (In re Aller, 105 USPQ 233).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0098228 (Wilson) and US Pub 2011/0298192 (Yu) in view of KR10-1338968B1 (Yu2) (provided by Applicant).
Regarding claim 11, the combination of Wilson and Yu does not disclose the configuration of the control arm where the shell depressions of each sheet are such that they meet in the middle and connected by a weld.  However, Yu2 discloses a configuration of the control arm such that the upper and lower shells each have a center .
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of USPN 5,607,177 (Kato).
Regarding claim 8, Perry does not disclose that the outer radius is greater than the inner radius.  However, Kato disclose various configurations of a control arm, including a configuration in Fig 5D where the outer radius is greater than the inner radius.  With respect to the numerical value of the radii, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the specific values of the radii, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, although the specification of Perry states that the side walls 76, 88 of the indentation are parallel. Perry appears to show that the side walls slightly diverge in Fig 5 such that the width of the strengthening indentation is greater at the indentation outer edges than at the indentation inner edges (See Fig 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that seeing the walls in Fig 5 of Perry and/or the walls 21C in Fig 5B or 21E in Fig 5E of Kato that the design choice of having the inner edges diverge .
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616